Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination received 7/20/22.
2.	Claims 1-11 and 13-15 are pending in the application. Claims 1, 14, and 15 are independent claims. Applicant cancelled dependent claim 12.
3.	The rejection of claims 1-11 and 13-15 under 35 U.S.C. 103 as being unpatentable over Chen in view of Siram have been withdrawn pursuant to applicant’s amendments.



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta, ‘DOM-based Content Extraction of HTML Documents’, WWW2003, May 2003, ACM 1-58113-680-3/03/0005.
In reference to independent claim 1, Gupta teaches:
	determining whether a plurality of nodes of a first tree structure of an HTML or XML document meets at least one predetermined node type rule, wherein the first tree data structure when executed by a processor displays a webpage of a website, and wherein a plurality of candidate nodes is formed from the plurality of nodes that meets the at least one predetermined node type rule (See Gupta, page 208) a means of converting an HTML webpage into a DOM tree structure, and utilizing a content extractor to navigate the DOM, and removing/modifying specific nodes based on different filtering techniques (i.e. rules for specific node types) such as the identification of links, tables, advertisements, etc. 
	applying one or more appearance rule to the plurality of candidate nodes to determine nodes of second tree, wherein the nodes of the second tree are selected from the nodes of the plurality of candidate nodes that meet the one or more appearance rule (See Gupta, page 209) a means of utilizing an appearance rule that includes identifying the specific node type (i.e. removed link node type) and adding the removed link node types back into the DOM for display. 
	identifying a node from the first tree data structure to be added as a node in the second tree responsive to a candidate node of the plurality of candidate nodes meeting the one or more appearance rule (See Gupta, page 209) a means of adding the removed links back to the second tree structure which includes newly removed nodes and newly added nodes to form a second tree based on both the predetermined node types and appearance rule applied to the nodes. 
	forming the second tree based on the identified node, wherein the second tree is a wireframe associated with the first tree data structure (See Gupta, page 209 and figures 4-5) a means of forming a second tree that includes specific a specific arrangement of webpage elements (i.e. a wireframe) for accomplishing a specific purpose. Figures 4 and 5 illustrate an example of the display of arranged content from the second tree after the removal and replacement of specific node types that met specific rules set by the user.
In reference to dependent claim 2, Gupta teaches:
	Determining a type for a node of the plurality of nodes based on at least one character string in the node, and determining that the node meets the at least one predetermined node type rule if the determined type of node is permitted by the at least one predetermined node type rule (See Gupta, page (See Gupta, page 209) a means of identifying a number of links and non-link words and determines a number of characters and determined, whether to permit the link text based on specific threshold values.
In reference to dependent claim 3, Gupta teaches:
	Wherein the one or more appearance rule is associated with a visual aspect of the plurality of candidate nodes on the webpage (See Gupta, page 209) a means of adding the removed links back to the second tree structure which includes newly removed nodes and newly added nodes to form a second tree based on both the predetermined node types and appearance rule applied to the nodes. 
In reference to dependent claim 4, Gupta teaches:
	Wherein the one or more appearance rule includes one or more of: the node corresponds to a visible element in the webpage (See Gupta, page 209) First set of filters ignore tags or specific attributes within tags. With these filters, images, links, scripts, styles, and many other elements can be removed from the web page. Also, an advertisement remover, link list remover, empty table remover, and the removed link retainer identify nodes corresponding to visible elements in the webpage. 
In reference to dependent claim 5, Gupta teaches:
	Applying a data modification rule to the nodes of the second tree; and removing data from one node within the second tree if the one node meets the data modification rule (See Gupta, page 209-210) a means modifying the links within the second tree through the placement of links at the bottom of the page and further includes reducing the size of panels in the second tree. 
In reference to dependent claim 6, Gupta teaches:
	Wherein the data modification rule removes the data from the one node if the one node includes a predetermined type of data in the one node (See Gupta, page 211 and figures 7-8) a means of removing specific image data determined through the extraction filter rule based on the identification of the node type. 
In reference to dependent claim 7, Gupta teaches:
	Wherein the predetermined type of data is one or more of: an URL and/or hypertext reference in the code of the node (See Gupta, page 209, 211, figure 7 and 8) a means of identifying link data, removing link data based on an extraction filter rule, and modify the data by moving the location of the node to a different area of the webpage according to the node addition rule.
In reference to dependent claim 8, Gupta teaches:
	Wherein a position of a node within the second tree is determined according to at least one nod addition rule (See Gupta, page 209) a means of relocating link content to different portions of the page based on the link retainer rule input as a preference by a user. 
In reference to dependent claim 9, Gupta teaches:
	Wherein the at least one node addition rule includes:
	Where one the node in the second tree corresponds to a parent of a node in the first tree, the node is added as a child node of the one node (See Gupta, page 209, 211, figure 7 and 8) a means of identifying link data, removing link data based on an extraction filter rule, and modify the data by moving the location of the node to a different area of the webpage according to the node addition rule.
	Where a node corresponding to the parent of the node in the first tree is absent, the node is added as a child node of a next lowest parent node in the second tree (See Gupta, page 209, 211, figure 7 and 8) a means of identifying link data, removing link data based on an extraction filter rule, and modify the data by moving the location of the node to a different area of the webpage according to the node addition rule.
In reference to dependent claim 10, Gupta teaches:
	Wherein a node of the plurality of nodes of the first tree is processed before the processing is performed for any descended node (See Gupta, page 209) the content extractor navigates the DOM tree recursively, using a series of different filtering techniques. 
In reference to dependent claim 11, Gupta teaches:
	Wherein the processing of the plurality of nodes of the first tree is performed using a pre-order depth-first traversal approach (See Gupta, page 209) the content extractor navigates the DOM tree recursively, using a series of different filtering techniques. 
In reference to dependent claim 13, Gupta teaches:
	Further comprising forming a document based on the second tree (See Gupta, page 209, 211, figure 7 and 8) a means of identifying link data, removing link data based on an extraction filter rule, and modify the data by moving the location of the node to a different area of the webpage according to the node addition rule.
In reference to independent claim 14, the claim recites a computer readable storage medium for storying executable instructions for performing similar limitations to those found in the method claim of independent claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to independent claim 15, the claim recites an apparatus for carrying out similar limitations to those found in independent claim 1. Therefore, the claim is rejected under similar rationale.

Response to Arguments
6.	Applicant’s arguments with respect to claims 1-11 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant made amendments to the claim that changed the scope of the invention when the claims are read as a whole More specifically, the newly amended claim includes specific language for identifying a candidate node in the first tree data structure to be added based on the candidate node meeting the one or more appearance rule and forming the second tree based on the identified node. The changes required the examiner to perform a new search to further identify the newly amended limitation taught in the prior art. 



Conclusion
7.	The examiner recommends adding language to the claim to further identify applicant’s invention. Language with respect to the  node type rule, appearance rule, and modification rule, should be added to further recite applicant’s invention. Also, as presently claimed, the examiner suggests adding ‘identifying a plurality of nodes’ so that the second tree is not just made up of ‘one node’. Finally, the examiner suggests further defining the second tree. First defining the second tree as including parent/child nodes and how the node addition rules take affect with reference to the second tree. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178




/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178